DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 and 4, 6-7, 9-10, 13, 15, 18, 27-28, 30-31, 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “the first block configured to interact with the support phase precursor component, and the second block configured to function as a porogen”, but such limitation is not described in the original disclosure.  Rather instant specification only describes a porogen component comprising a second polymer (see published application US20200377420 A1 para. [0043], [0046], [0048]).  All claim 1’s depending claims 2 and 4, 6-7, 9-10, 13, 15, 18, 27-28, 30-31, 34-36 are rejected for similar reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 37 and 38 respectively recites “substantially elongated profile”, such term is a relative term which renders the claim indefinite. The term “substantially elongated profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, claim 38 recites “a strong localized plasmonic resonance”, such term is a relative term which renders the claim indefinite. The term “a strong localized plasmonic resonance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, such limitation renders claim indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4, 6-7, 9-10 and 13, 15, 27-28, 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801).
Pei teaches a method of forming a producing a flexible transparent conductor composite comprising a carbon composite structure (para. [0016], [0055]), wherein the method comprising: disposing a precursor composition comprising at least one conductive coating of nanowires, nanotubes or other conductive particulates on a substrate thus forming a conductive layer (para [0026], block 12 of Fig. 1), overlaying on the porous surface of the conductive layer with a curable monomer liquid (block 14 of Fig. 1), annealing the monomer with thermal exposure or irradiation to form a composite polymeric thin film (noted such thin film having an elongated profile)  comprising a carbon composite multi-layer structure having a substantially elongated profile (para. [0026], [0055], block 16 of Fig. 1).  Pei disclosed precursor composition comprising a support phase precursor component (para. [0060]), a carbon component (i.e. a graphene nanosheet or carbon nanotube layer) (para. [0055]), a light absorbing component such as silica nanoparticles, alumina nanoparticles, metallic nanoparticles and phosphor pigments (para. [0068]); and a catalyst component (para [0065]).  Pei further teaches an optional top prorective layer can be applied to the cured composite material (block 18 of Fig. 1, para. [0066], [0069]). 
Regarding claim 1, Pei does not expressly teach the precursor composition comprising a porogen component which comprises a second polymer, or the second polymer being a brush block copolymer having a first block and second block each grafted to a backbone. 
Chuenchom et al teaches block polymer of polynorbornene-graft-poly(styrene))-block-((polynorbornene-graft-poly(ethylene oxide) ( i.e.  PS-b-PEO) can be used as template together with phenolic formaldehyde resin making porous carbon material (page 10802 last para., Fig. 1 and 3), wherein such block copolymer template being removed for forming pores.   Therefore, Chuenchom et al disclosed polymer reads onto the instantly claimed porogen component.
It would have been obvious for one of ordinary skill in the art to adopt such PS-b-PEO as shown by Chuenchom et al. to practice the copolymer of Pei because by doing so can help provide facile access to synthesis carbon materials with defined homogenous pore structure as suggested by Cheuenchom et al (page 10810 left col. last para.-right col. first para.). 
Grubbs further teaches block polymer PS-b-PEO can be a brush copolymer having polynorbornene as backbone grafted with polystyrene and poly ethylene oxide (para. [0047], Fig. 1, para. [0195], [0203]).  Grubbs disclosed brush block copolymer reads onto the instantly claimed polymer. 
It would have been obvious for one of ordinary skill in the art to adopt such brush copolymer as shown by Grubbs to modify the copolymer of Pei because such brush block copolymer combining the advantages of crystallization suppression with decoupled conductive and mechanical properties as suggested by Grubbs (para. [0203], [0259], [0265]). 
Since Cheunchom et al. and Grubbs disclosed brush block copolymer is same as that of instantly claimed brush block copolymer, therefore, first block being configured to interact with the support precursor component, second block configured to function as porogen as that of instantly claimed would be expected.  
Regarding claim 2, Pei already teaches such limitation as discussed above. 
Regarding claim 4, Pei already teaches the conductive layer comprising 20-99% silver nanowires and a graphene sheet or carbon nanotube layer, therefore, the other precursor component percentage can be range from 1-80%.  It would have been obvious for one of ordinary skill in the art to adopt a same porogen component range from 5 to 50% by weight via routine experimentation (see §MPEP 2144 .05 II) for obtaining a porous carbon material thus help obtaining a desired carbon composite for intended usage as electrode.  
Regarding claim 6, Pei already teaches the first polymer comprises polyacrylics polystyrene (para. [0062]). 
Regarding claim 7, such limitations has been met as discussed above. 
Regarding claim 9-10, Pei further discloses the UV catalyst ratio may be greater than about 0.1, greater than about 0.5, greater than about 1, or greater than about 2. In some embodiments, the UV catalyst ratio may be less than about 15, less than about 10, less than about 7, or less than about 5 (para. [0065]), wherein such ranges overlapping with those of instantly claimed ranges thus renders a prima facie case of obviousness (see §MPEP 2144 .05 I).
Regarding claim 13 and 15, Pei teaches the carbon composite structure comprises at least one layer of the carbon composite and an individual layer of the carbon composite comprises at least one of nanowires, a nanotube (para. [0055]), wherein the adopted silver nanowire having average diameter (i.e. width) of approximately 50 nm. 
Regarding claim 27, Pei also teaches the conductive layer precursor material can include indium doped tin oxide (para. [0054]) and the support phase is activated by irradiation.  
Regarding claim 28, Cheunchom et al. and Grubbs teach porogen component only comprises the brush coblock polymer, therefore, 100% of second polymer being porogen component is expected.  As for the claimed porogen component ranges from about 20 wt% to about 40 wt%, please see previous discussions as discussed previously in claim 4.  
Regarding claim 30, Pei already teaches the conductive layer comprising 20-99% silver nanowires and a graphene sheet or carbon nanotube layer, therefore, the other precursor component percentage such as carbon component can be range from 1-80%.  It would have been obvious for one of ordinary skill in the art to adopt a carbon component range from 5 to 50% by weight in the precursor composition via routine experimentation (see §MPEP 2144 .05 II) for obtaining a carbon material thus help obtaining a desired carbon composite for intended usage as electrode.  
Regarding claim 31, Chuenchom et al. already teaches such limitations. 
It would have been obvious for one of ordinary skill in the art to adopt such well-known phenol formaldehyde resin as carbon component as shown by Chuenchom et al. to modify the composite carbon producing of Pei because adopting such well-known phenol formaldehyde resin for help producing a desired porous carbon product would have reasonable expectation of success (See MPEP 2143 KSR).
Regarding claim 33-34, such limitations are met as discussed above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801) as applied above, and further in view of Davis (US2011/0183206). 
Regarding claim 18, Pei in view of Chuenchom et al and Grubbs does not expressly teach the carbon composite multi-layer structure comprises a pattern formed from a plurality of protrusions extending from the substrate. 
Davis teaches a vertically aligned carbon nanotube forest (item 106 Fig. 1) comprises a plurality of vertically aligned carbon nanotubes (item 108 Fig. 1) coated with an electrochemically active material (item 110, Fig. 1), and such carbon nanotube forest grown on each pattern catalyst formed from a plurality of protrusions extending from the substrate (item 104, Fig. 1), which is formed on a substrate (item 102, Fig. 1, para [0026]). 
It would have been obvious for one of ordinary skill in the art to adopt such vertically aligned carbon nanotube multilayer structure comprising a pattern formed from a plurality of protrusions extending from the substrate as shown by Davis to modify the carbon nanotube of Pei in view of Chuenchom et al and Grubbs because by doing so can help provide a desired carbon material for intended usage as electrode with associated advantages as suggested by Davis (para. [0004], [0005], [0026]). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801) as applied above, and further in view of Shi et al (CN105670027A) (for applicant’s convenience, Machine translation has been used for citations). 
Regarding claim 35, Pei in view of Chuenchom et al and Grubbs does not expressly teach the support precursor component being polyoctahedral silsquioxane (i.e. POSS). 
Shi et al.  teaches using POSS to modify polymer substrate such as polyethylene, polyolefin (para. [0014], [0016], [0026], example 1, 4, 7). 
It would have been obvious for one of ordinary skill in the art to adopt a substrate precursor comprising POSS as shown by Shi et al. to modify polymer substrate of Pei in view of Chuenchom et al and Grubbs because by doing so can help provide a modified polymer substrate with improved surface energy and good hydrophilicity etc. as suggested by Shi et al. (para. [0026], example 1-7). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801) as applied above, and further in view of Brust et al (Synthesis and Reactions of Functionalised Gold Nanoparticles, J. Chem. Soc., Chem. Commun., 1995, 1655-1656). 
Pei teaches the conductive nanomaterial can comprise gold metal nanowire or nanotubes (para. [0053]). 
Regarding claim 36, Pei in view of Chuenchom et al and Grubbs does not expressly teach gold nanoparticle being coated with 4-mercaptophenol. 
Brust teaches gold nanoparticles coated with p-mercaptophenol (i.e. 4-mercaptophenol) can be obtained (page 1655 right col. first para.). 
It would have been obvious for one of ordinary skill in the art to adopt such well known p-mercaptophenol coated gold nanoparticles as shown by Brust to modify the gold nanoparticles of Pei in view of Chuenchom et al and Grubbs because such p-mercaptophenol coated gold nanoparticles having great stability for intended electronic device applications as suggested by Brust (page 1655 left col, page 1656 right col. 3rd para.). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812), Grubbs (US 2017/0018801), Brust et al (Synthesis and Reactions of Functionalised Gold Nanoparticles, J. Chem. Soc., Chem. Commun., 1995, 1655-1656), and Kim (KR20140141838A) (for applicant’s convenience, Machine translation has been used for citations). 
Pei has been described as above.  Pei already teaches a substrate comprises metal, precursor compositions comprising polymers, gold nanoparticles wherein such materials can be irradiated (para. [0026], [0044], [0045], [0058]) and forming a carbon composite material. 
Pei does not expressly teach the claimed polymer being PS-b-PEO, or gold nanoparticles coated with 4-mercapto-phenol, or irradiating at submillisecond. 
Chuenchom et al and Grubbs have been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such PS-b-PEO as shown by Chuenchom et al. to practice the copolymer of Pei because by doing so can help provide facile access to synthesis carbon materials with defined homogenous pore structure as suggested by Cheuenchom et al (page 10810 left col. last para.-right col. first para.). 
It would have been obvious for one of ordinary skill in the art to adopt such brush copolymer as shown by Grubbs to modify the copolymer of Pei in view of Chuenchom et al. because such brush block copolymer combining the advantages of crystallization suppression with decoupled conductive and mechanical properties as suggested by Grubbs (para. [0203], [0259], [0265]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known phenol formaldehyde resin as carbon component as shown by Chuenchom et al to modify the composite carbon producing of Pei because adopting such well-known phenol formaldehyde resin for help producing a desired porous carbon product would have reasonable expectation of success (See MPEP 2143 KSR). 
Brust has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such well known p-mercaptophenol coated gold nanoparticles as shown by Brust to modify the gold nanoparticles of Pei in view of Chuenchom et al and Grubbs because such p-mercaptophenol coated gold nanoparticles having great stability for intended electronic device applications as suggested by Brust (page 1655 left col, page 1656 right col. 3rd para.). 
Kim teaches light irradiating a mixture comprising carbon and metal and metal oxide at pulse width of 0.1-100 ms to produce a carbon, metal, and metal oxide composite (para. [0022]-[0027]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known submillisecond light irradiation as shown by Kim to modify the composite carbon producing process of Pei because by adopting such well-known submillisecond irradiation can help forming desired carbon composite material as shown by Kim.  Furthermore, adopting such known technique to improve a similar method of forming carbon composite material would yield predictable results (see MPEP 2143 KSR). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Pei (US2013/0251943) in view of Chuenchom et al (Recent progress in soft-templating of porous carbon materials, Soft Matter, 2012,8, 10801-10812) and Grubbs (US 2017/0018801),  Shi et al (CN105670027A) (for applicant’s convenience, Machine translation has been used for citations),  Brust et al (Synthesis and Reactions of Functionalised Gold Nanoparticles, J. Chem. Soc., Chem. Commun., 1995, 1655-1656), and Kim (KR20140141838A) (for applicant’s convenience, Machine translation has been used for citations). 
Pei has been described as above.  Pei already teaches a substrate comprises metal, precursor compositions comprising polymers, gold nanoparticles wherein such materials can be irradiated (para. [0026], [0044], [0045], [0058]) and forming a carbon composite material.  Pei further teaches such precursor mixture can be annealed (para. [0026], [0058], block 16 of Fig. 1).  
Pei does not expressly teach the claimed polymer being PS-b-PEO, or polyoctahedral silsquioxane (i.e. POSS), gold nanoparticles coated with 4-mercapto-phenol, or irradiating at submillisecond. 
Chuenchom et al and Grubbs have been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such PS-b-PEO as shown by Chuenchom et al. to practice the copolymer of Pei because by doing so can help provide facile access to synthesis carbon materials with defined homogenous pore structure as suggested by Cheuenchom et al (page 10810 left col. last para.-right col. first para.). 
It would have been obvious for one of ordinary skill in the art to adopt such brush copolymer as shown by Grubbs to modify the copolymer of Pei in view of Chuenchom et al. because such brush block copolymer combining the advantages of crystallization suppression with decoupled conductive and mechanical properties as suggested by Grubbs (para. [0203], [0259], [0265]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known phenol formaldehyde resin as carbon component as shown by Chuenchom et al to modify the composite carbon producing of Pei because adopting such well-known phenol formaldehyde resin for help producing a desired porous carbon product would have reasonable expectation of success (See MPEP 2143 KSR). 
Shi et al. has been described as above.
It would have been obvious for one of ordinary skill in the art to adopt a substrate precursor comprising POSS as shown by Shi et al. to modify polymer substrate of Pei in view of Chuenchom et al and Grubbs because by doing so can help provide a modified polymer substrate with improved surface energy and good hydrophilicity etc. as suggested by Shi et al. (para. [0026], example 1-7). 
Brust has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such well known p-mercaptophenol coated gold nanoparticles as shown by Brust to modify the gold nanoparticles of Pei in view of Chuenchom et al and Grubbs because such p-mercaptophenol coated gold nanoparticles having great stability for intended electronic device applications as suggested by Brust (page 1655 left col, page 1656 right col. 3rd para.). 
Kim teaches light irradiating a mixture comprising carbon and metal and metal oxide at pulse width of 0.1-100 ms to produce a carbon, metal, and metal oxide composite (para. [0022]-[0027]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known submillisecond light irradiation as shown by Kim to modify the composite carbon producing process of Pei because by adopting such well-known submillisecond irradiation can help forming desired carbon composite material as shown by Kim.  Furthermore, adopting such known technique to improve a similar method of forming carbon composite material would yield predictable results (see MPEP 2143 KSR). 
Since Pei already teaches annealing the precursor mixture containing gold nanoparticles while Brust teaches substantially the same 4-mercaptophenol coated gold nanoparticles as that of instantly claimed,  therefore,  same or substantially the same annealed sample comprising same gold nanoparticles at that of instantly claimed is obtained, thus same or substantially annealing to provide a strong localized plasmonic resonance would be expected in light of the instant disclosure (see published application US20200377420 A1  para. [0120]) because such strong localized plasmonic resonance is due to the presence of gold nanoparticles in the annealed sample. 

Response to Arguments
Applicant’s arguments filed on 11/14/2022 have been considered but are moot in view of current rejections.   In response to applicant’s arguments about Chuenchom or Grubbs providing reasonable expectation of success of using the brush block copolymer, both Chuenchom et al teaches block polymer of polynorbornene-graft-poly(styrene))-block-((polynorbornene-graft-poly(ethylene oxide) ( i.e.  PS-b-PEO) can be used as template together with phenolic formaldehyde resin making porous carbon material (page 10802 last para., Fig. 1 and 3), wherein such template eventually would be removed to form porous carbon material, therefore, it is a porogen.  Thus, Chuenchom et al. is pertinent to the field of forming porous carbon material.  Therefore, one of ordinary skill in the art would have been obvious to adopt such well-known template as shown by Chuenchom et al. to modify the carbon composite producing process of Pei because adopting known element for improving similar method would lead to predictable results for one of ordinary skill in the art (see MPEP 2143 KSR).  Grubbs is further applied to show Chuenchom et al. disclosed block copolymer can be a brush block copolymer.  Since adopting such brush block copolymer having certain advantages, therefore, it would have been obvious for one of ordinary skill in the art to adopt such brush copolymer as shown by Grubbs to modify the copolymer of Pei because such brush block copolymer combining the advantages of crystallization suppression with decoupled conductive and mechanical properties as suggested by Grubbs (para. [0203], [0259], [0265]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732